DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 01/06/2021 and 10/19/2020. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 20130229624, hereinafter Korb) in view of Hattori et al. (US 20140239181, hereinafter Hattori).  
Regarding Claim 1, Korb discloses a  thickness measurement method, comprising: 
obtaining a fringe image of a multilayer object, the multilayer object comprising a thick layer and a thin layer ([0077], FIG. 7,  imaging an ocular tear film and/or measuring a tear film layer thickness (TFLT) of a mammalian's ocular tear film to measure the thickness of the lipid layer component (LLT) and/or the aqueous layer component (ALT) of the ocular tear film; [0078]-[0079]); 

    PNG
    media_image1.png
    412
    480
    media_image1.png
    Greyscale

transforming the fringe image into reflectance information ([0078], captures the interference interactions (i.e., modulation) of specularly reflected light rays from the illuminated tear film coming together by the focusing action of the imaging device in an image; [0100], thickness of the lipid layer 106 is a function of the interference interactions between specularly reflected light rays 104, 114  and it is on the scale of the temporal (or longitudinal) coherence of the light source 76); 
performing a ([0104]-[0107], the  output signal produced by the imaging device 80 from the image 130 contains an interference signal representing the captured interference of the specularly reflected light from the tear film 136 with a bias (i.e., offset) error and after the interference of the specularly reflected light is captured and a resulting signal containing the interference signal is produced and processed, the interference signal or representations thereof can be compared against a tear film layer interference model to measure tear film layer thickness (TFLT)) ; 
determining a total thickness of the object based on the ([0107],  the interference signal or representations thereof can be compared against a tear film layer interference model to measure tear film layer thickness (TFLT);[0172]); 
determining a thickness of the thick layer based on the determined total thickness ([0166], FIG. 29,  the RGB color values of the pixels in the resulting images of the tear film are compared against color values stored in a tear film interference model that has been previously loaded into the Ocular surface interferometry (OSI) device 170 (see FIG. 26. The tear film layer interference model 333 may be stored as a TFLT palette containing RGB values representing interference colors for given lipid layer thickness (LLT) and/or aqueous layer thickness (ALT)); 
comparing the frequency analysis of the reflectance information to a frequency analysis of a theoretical model of the object; and determining a thickness of the thin layer based on the comparison, wherein the determined thicknesses are at the location of the object from which the fringe image was obtained ([0166], FIG. 29, the tear film layer interference model 333 may be stored as a TFLT palette containing RGB values representing interference colors for given lipid layer thickness (LLT) and/or aqueous layer thickness (ALT); [0168], the analysis of interference interactions due to the specularly reflected light can be analyzed under a 2-wave tear film model (i.e., two reflections) to measure LLT),

    PNG
    media_image1.png
    412
    480
    media_image1.png
    Greyscale

Although Korb discloses the imaging device 80 from the image 130 contains an interference signal representing the captured interference of the specularly reflected with respective spectral analysis ([0078], [0166]), Korb does not explicitly disclose the frequency analysis per se.
Hattori teaches from the same field of endeavor the frequency analysis ([0010], film thickness measurement method conducted by reflection interference analysis using a Fourier transform infrared spectroscopy (frequency analysis); [0049] The interferogram about the sample 20 and the reference interferogram are both Fourier transformed to obtain a reflection spectrum about the sample 20 and a reference reflection spectrum, FIG. 6); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Hattori ([0010]) into the thickness measurement system of Korb in order to prevent shift between the interference waveform in a wave number range near the abnormal dispersion range of a refractive index  and to provide systems for film thickness measurement in a multilayer film of a homo-epi-structure. (Hattori, [0011]).
Furthermore, the teaching of the prior art of frequency analysis is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of frequency analysis that would have yielded predictable results of improving quality of the measurement.
Regarding Claim 2, Korb in view of Hattori discloses the method of claim 1, further comprising: obtaining a plurality of fringe images, each from a different location of the object; determining a blur score for each fringe image; and generating a measurement confidence indicator based on the determined blur scores ([0152], blinks and significant eye movements are detected using a histogram sum of the intensity of pixels in a resulting image of the tear film).
Furthermore, the teaching of the prior art of determining a blur score for each fringe image is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of determining a blur score for each fringe image that would have yielded predictable results of improving quality of the measurement.
Regarding Claim 3, Korb in view of Hattori discloses the method of claim 1, further comprising: generating a thickness map of the object based on determined thicknesses from a plurality of locations of the object obtained ([0166], FIG. 29, the tear film layer interference model 333 may be stored as a TFLT palette containing RGB values representing interference colors for given lipid layer thickness (LLT) and/or aqueous layer thickness (ALT); [0168], the analysis of interference interactions due to the specularly reflected light can be analyzed under a 2-wave tear film model (i.e., two reflections) to measure LLT).
Regarding Claim 4, Korb in view of Hattori discloses the method of claim 1, wherein the frequency analysis is a Fourier transform (Hattori: [0049]-[0051]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Hattori ([0010]) into the thickness measurement system of Korb in order to prevent shift between the interference waveform in a wave number range near the abnormal dispersion range of a refractive index  and to provide systems for film thickness measurement in a multilayer film of a homo-epi-structure. (Hattori, [0011]).
Regarding Claim 6, Korb in view of Hattori discloses the method of claim 1, wherein the object is a tear film, the thin layer is a lipid layer, and the thick layer is an aqueous layer ([0099], [0100], thickness of the lipid layer 106 is a function of the interference interactions between specularly reflected light rays 104, 114  and it is on the scale of the temporal (or longitudinal) coherence of the light source 76- FIG. 7)
Regarding Claim 13, Korb in view of Hattori discloses the method of claim 1, wherein the method is performed in real-time with imaging of the object ([0117], [0153], real time analysis).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 20130229624, hereinafter Korb) in view of Hattori et al. (US 20140239181, hereinafter Hattori) and Fang-Yen et al. (US 20130265585, Fang-Yen)
Regarding Claim 5, Korb in view of Hattori discloses the method of claim 1, but does not explicitly disclose wherein the frequency analysis comprises harmonic frequency modulation.
Fang-Yen teaches from the same field of endeavor wherein the frequency analysis comprises harmonic frequency modulation ([0016], modulating the output signal at an interferometer lock modulation frequency, and determining the phase of the sample by the time evolution of the interferometer lock phase; [0160], nonlinear relation results in a detected signal with frequency components at many harmonics of modulation frequency).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Fang-Yen ([0016]) into the thickness measurement system of Korb in view of Hattori in order to provide efficient light gathering from scattering surfaces of a sample (Fang-Yen, [0023]).
Furthermore, the teaching of the prior art of harmonic frequency modulation is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of harmonic frequency modulation that would have yielded predictable results of improving quality of the measurement.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 20130229624, hereinafter Korb) in view of Hattori et al. (US 20140239181, hereinafter Hattori) and Huth et al. (US 20130141698, hereinafter Huth)
Regarding Claim 7, Korb in view of Hattori discloses the method of claim 6, further comprising:  but does not explicitly disclose generating a mucus-aqueous index map and/or generating a mucus-aqueous scattering map.
Huth teaches from the same field of endeavor generating a mucus-aqueous index map and/or generating a mucus-aqueous scattering map ([0017], applying a new mathematical method to simultaneous tear film lipid and aqueous layer thicknesses and corneal refractive index calculations from interferometry data; [0038]-[0040], ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Huth ([0016]) into the thickness measurement system of Korb in view of Hattori in order to accurately and precisely measuring tear film lipid layer thickness by applying a new mathematical method for calculating tear film lipid layer- and aqueous layer thicknesses and corneal surface refractive index from interferometry data in a simultaneous manner ([Huth, 0003]).
Regarding Claim 8, Korb in view of Hattori and Huth discloses the method of claim 7.	Huth further discloses wherein the index map is based on a ratio of amplitudes of corresponding peaks in the frequency analysis of the reflectance information and the frequency analysis of the theoretical model of the object  (Huth: [0017], applying a new mathematical method to simultaneous tear film lipid and aqueous layer thicknesses and corneal refractive index calculations from interferometry data; [0037]-[0040]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Huth ([0016]) into the thickness measurement system of Korb in view of Hattori in order to accurately and precisely measuring tear film lipid layer thickness by applying a new mathematical method for calculating tear film lipid layer- and aqueous layer thicknesses and corneal surface refractive index from interferometry data in a simultaneous manner ([Huth, 0003]).
Regarding Claim 9, Korb in view of Hattori and Huth discloses the method of claim 7.	Huth further discloses wherein the index map is based on a difference of amplitudes of corresponding peaks in the frequency analysis of the reflectance information and the frequency analysis of the theoretical model of the object (Huth: [0017], applying a new mathematical method to simultaneous tear film lipid and aqueous layer thicknesses and corneal refractive index calculations from interferometry data; [0037]-[0040]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Huth ([0016]) into the thickness measurement system of Korb in view of Hattori in order to accurately and precisely measuring tear film lipid layer thickness by applying a new mathematical method for calculating tear film lipid layer- and aqueous layer thicknesses and corneal surface refractive index from interferometry data in a simultaneous manner ([Huth, 0003]).
Regarding Claim 10, Korb in view of Hattori and Huth discloses the method of claim 7.	Huth further discloses wherein the scattering map is based on a ratio of a full width at half maximum or a half width at half maximum of corresponding peaks in the frequency analysis of the reflectance information and the frequency analysis of the theoretical model of the object (Huth: [0017], applying a new mathematical method to simultaneous tear film lipid and aqueous layer thicknesses and corneal refractive index calculations from interferometry data; [0037]-[0040]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Huth ([0016]) into the thickness measurement system of Korb in view of Hattori in order to accurately and precisely measuring tear film lipid layer thickness by applying a new mathematical method for calculating tear film lipid layer- and aqueous layer thicknesses and corneal surface refractive index from interferometry data in a simultaneous manner ([Huth, 0003]).
Regarding Claim 11, Korb in view of Hattori and Huth discloses the method of claim 7.	Huth further discloses wherein the scattering map is based on a difference of a full width at half maximum or a half width at half maximum of corresponding peaks in the frequency analysis of the reflectance information and the frequency analysis of the theoretical model of the object (Huth: [0017], applying a new mathematical method to simultaneous tear film lipid and aqueous layer thicknesses and corneal refractive index calculations from interferometry data; [0038]-[0040]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Huth ([0016]) into the thickness measurement system of Korb in view of Hattori in order to accurately and precisely measuring tear film lipid layer thickness by applying a new mathematical method for calculating tear film lipid layer- and aqueous layer thicknesses and corneal surface refractive index from interferometry data in a simultaneous manner ([Huth, 0003]).
Regarding Claim 12, Korb in view of Hattori and Huth discloses the method of claim 7.	Huth further discloses determining a scaling factor based on the generated mucus-aqueous index map and/or the mucus-aqueous scattering map; and adjusting the obtained fringe image based on the scaling factor (Huth: [0017], applying a new mathematical method to simultaneous tear film lipid and aqueous layer thicknesses and corneal refractive index calculations from interferometry data; [0038]-[0040]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Huth ([0016]) into the thickness measurement system of Korb in view of Hattori in order to accurately and precisely measuring tear film lipid layer thickness by applying a new mathematical method for calculating tear film lipid layer- and aqueous layer thicknesses and corneal surface refractive index from interferometry data in a simultaneous manner ([Huth, 0003]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 20130229624, hereinafter Korb) in view of Hattori et al. (US 20140239181, hereinafter Hattori) and Arieli et al. (US 20180070813, hereinafter  Arieli )
Regarding Claim 14, Korb in view of Hattori discloses the method of claim 1, but does not explicitly disclose wherein the fringe images are obtained by imaging the object with an interferometric imaging system utilizing discrete narrow spectral bands.
Arieli teaches from the same field of endeavor wherein the fringe images are obtained by imaging the object with an interferometric imaging system utilizing discrete narrow spectral bands ([0038], a narrow band filter between the light source and the camera for producing interference fringe patterns characteristic of different layers of the tear film;[0050]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of frequency analysis as taught by Arieli ([0010]) into the thickness measurement system of Korb in view of Hattori in order to provide a simple and reliable optical system and method that can measure the lipid and the aqueous layers in large area (Arieli, [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487